UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1349


JIA AI WENG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 11, 2012                  Decided:   July 17, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jia Ai Weng, Petitioner Pro Se.         Carol Federighi, Senior
Litigation Counsel, Ada E. Bosque, Rebecca Hoffberg Phillips,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jia   Ai   Weng,     a     native   and    citizen     of    the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).            We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                8 U.S.C.

§   1158(a)    (2006).        The      INA   defines      a    refugee     as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves       the     infliction         or   threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds[.]”                Qiao Hua Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see    8    C.F.R.    §    1208.13(a)      (2012),        and    can    establish

refugee status based on past persecution in his native country

on account of a protected ground.                       8 C.F.R. § 1208.13(b)(1).

“An applicant who demonstrates that he was the subject of past

                                             2
persecution          is      presumed        to      have    a        well-founded          fear     of

persecution.”          Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

             Without           regard       to    past      persecution,         an       alien     can

establish        a     well-founded           fear     of     persecution            based     on     a

protected ground.                Ngarurih, 371 F.3d at 187.                 The well-founded

fear    standard          contains         both    a   subjective          and       an     objective

component.             The       objective        element        requires        a     showing       of

specific, concrete facts that would lead a reasonable person in

like circumstances to fear persecution.                                 Gandziami-Mickhou v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                                 “The subjective

component        can      be      met      through     the    presentation             of    candid,

credible, and sincere testimony demonstrating a genuine fear of

persecution . . . [It] must have some basis in the reality of

the circumstances and be validated with specific, concrete facts

. . . and it cannot be mere irrational apprehension.”                                       Qiao Hua

Li,    405   F.3d      at      176    (internal        quotation        marks,       brackets       and

citations omitted).

             A       determination          regarding        eligibility         for      asylum     or

withholding of removal is affirmed if supported by substantial

evidence     on        the       record      considered          as    a   whole.            INS     v.

Elias-Zacarias,             502      U.S.    478,      481    (1992).            Administrative

findings      of          fact       are     conclusive          unless      any          reasonable

adjudicator would be compelled to decide to the contrary.                                             8

                                                   3
U.S.C. §   1252(b)(4)(B)          (2006).         This    court    will    reverse    the

Board only if “the evidence . . . presented was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

           We     have     reviewed     the           record    and   conclude        that

substantial evidence supports the finding that Weng did not show

that he was the victim of past persecution.                        Thus, he was not

eligible for the presumption that he had a well-founded fear of

persecution.        We     also     conclude          that     substantial     evidence

supports the finding that Weng did not independently establish

that he had a well-founded fear of persecution.                       In addition, we

conclude that Weng did not show that he was entitled to relief

under the CAT.

           Accordingly,      we     deny        the    petition    for     review.      We

dispense   with     oral    argument        because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            4